DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0133264, hereinafter, Kim) in view of Lee (US 2008/0146000.) 
In regard to claim 1, in fig. 12, for example, Kim discloses a method of manufacturing a semiconductor structure (para [0134]), comprising:
providing a substrate 10 (para [0134]), wherein a first region I and a second region II are defined on said substrate (PARA [0134]), and multiple parallel fins F1/F2 protrude from said substrate (PARA [0135), and a device insulating layer 155 (para [0056]) is provided between said fins;
covering a photoresist on said first region of said substrate and performing a first etch process to form first recesses in said device insulating layer; and
form second recesses in said device insulating layer, wherein a bottom surface of said second recess is lower than a bottom surface of said first recess.
Kim, however, does not expressly disclose covering another photoresist on said second region of said substrate and performing a second etch process to form the deep trench as currently claimed.
Lee, in figs. 1-5, for example, discloses a method of manufacturing a semiconductor structure (para [0012]), comprising:
providing a substrate 10 (para [0012]), wherein a first region A and a second region B are defined on said substrate (para [0012]), and multiple parallel fins protrude from said substrate. Lee further discloses steps of
covering a photoresist PR1 (PARA [0014]) on said first region of said substrate and performing a first etch process to form first recesses in said device insulating layer; and
covering another photoresist PR2 (para [0016]) on said second region of said substrate and performing a second etch process to form second recesses in said device insulating layer, wherein a bottom surface of said second recess is lower than a bottom surface of said first recess (fig. 4.) Thus, the process allows to further control the depth of the second trench, which is deeper than the first trench. This is common in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the application was filed to form the trenches as taught in order to take the advantage. 
Regarding claim 2, the combination further discloses wherein said first recess and said second recess are adjacent Kim’s fig. 12 and Lee’s fig. 4.
Regarding claim 3, the combination further discloses wherein said device insulating layer is provided with a top plane, and said top plane, said first recess, said second recess and said top plane are in order between two said fins. See Kim’s fig. 12.
Regarding claims 4 and 6, the regions are LOGIC and SRAM regions and may formed of either n-type or p-type semiconductor transistors. It is noted that these type are interchangeable and is known to one of ordinary skill in the art. 
Regarding claim 5, the device isolation is in between the regions. Kim’s fig. 12.
Regarding claims 7 and 8, the combination further comprising forming epitaxial structures respectively in said recesses on said n-type doped fins and said p-type doped fins. And obviously formed on the regions I and II. See Kim’s fig. 12 and para [0049].
Regarding claim 9, the combination further discloses wherein a material of said epitaxial structure formed on said n-type doped fin, and a material of said epitaxial structure formed on said p-type doped Fin is silicon-germanium (SiGe). See Kim’s paras [0052-0053]. These materials are commonly used in the art.
Regarding claim 10, the combination further discloses further comprising capping layers 18 formed on said epitaxial structure on said n-type doped fin, wherein said capping layer seals an opening between said epitaxial structures on adjacent said n-type doped fins. See Lee’s figs. 5-6 and para [0021].
Response to Arguments
Applicant's arguments filed 6/20/22 have been fully considered but they are not persuasive. 
Thus, the rejection of claim 1 under 35 U.S.C. § 103 as unpatentable over Kim in view of Lee is determined to be proper and is, therefore, maintained. 
On page 6 of the remarks, applicant argues that the examiner has not established the obviousness of claim 1.  The requirements for a proper response to a rejection may be found in 37 CFR 1.111(b) and MPEP § 707.07.  The remarks do not provide any specific reasons as to why either the findings of fact or the legal conclusion of obviousness is allegedly in error.  The legal decisions cited discuss various aspects of an obviousness analysis, but Applicant’s remarks are only generalizations not tied to the facts of the cases.  Thus, the remarks in response to the obviousness rejection do not comply with 37 CFR 1.111(b) and MPEP § 707.07.  However, Applicant’s reply is considered to be a bona fide attempt at a response and is being accepted as a complete response.
Regarding the substance of the examiner’s obviousness rejection as argued on page 6 of the remarks, the requirements for obviousness are discussed in MPEP § 2142. As explained in the previous Office Action, and repeated above, Kim in fig. 12, shows the isolation film numbered as 145 and 155 (see paras [0143] and [0048], same element, just different numbers.) Kim also further discloses the etching process that formed recesses in the isolation 145 that have different depth (seen in fig. 12.) Lee was incorporated therein to show the obviousness of the step etching a recess by covering the layer then etching the layer. Thus, the material of the substrate as disclosed by Lee is irrelevant in this case since the incorporation focuses on the step of covering the layer. Nonetheless, the combination would arrive with the same structure and all of the necessary steps that are used to make the structure. Kim also further discloses using photoresist PR as a method for etching the layers in the device (para [0190]. Nowhere in Kim’s specification mentions the use of isotropic as submitted by the Applicant in the remarks on page 6. Therefore, the rejection of claim 1 as obvious over Kim in view of Lee is, therefore, maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN W HA whose telephone number is (571)272-1707. The examiner can normally be reached M-T: 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571)-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN W HA/Primary Examiner, Art Unit 2814